[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, Slip Opinion No. 2015-
Ohio-4837.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-4837
 COLUMBUS CITY SCHOOLS BOARD OF EDUCATION, APPELLANT, v. FRANKLIN
                 COUNTY BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as Columbus City Schools Bd. of Edn. v. Franklin Cty. Bd. of
                   Revision, Slip Opinion No. 2015-Ohio-4837.]
Because the board of education did not advance its argument for setting aside the
        board of revision’s reductions at the Board of Tax Appeals, it was not
        error for the Board of Tax Appeals to retain the board of revision’s
        reduced valuations.
    (No. 2014-0721—Submitted June 9, 2015—Decided November 25, 2015.)
    APPEAL from the Board of Tax Appeals, Nos. 2013-4176, 2013-4177, and
                                       2013-4178.
                               ____________________
        Per Curiam.
        {¶ 1} This real-property-valuation case concerns the tax-year-2010
valuation of three two-family residential rental properties in Columbus. Appellee
                                SUPREME COURT OF OHIO




Franklin County Board of Revision (“BOR”) approved a reduction in the
auditor’s original valuation based upon an unspecified sales-comparison and
income approach, neither of which is part of the record. The Board of Tax
Appeals (“BTA”) affirmed the reduction, and appellant, the Columbus City
Schools Board of Education (“BOE”), has appealed. The BOE argues that the
BTA should not have affirmed the reduced valuation when the evidence for the
reduction is not in the record. Because this argument was not advanced before the
BTA, we find that it was waived. We therefore affirm the decision of the BTA.
                                       BACKGROUND
        {¶ 2} On March 31, 2011, Donald Beck filed complaints against the
auditor’s tax-year-2010 valuations of three parcels of residential property (one on
Tulsa Drive, one on Kingshill Drive, and one on Norma Road), each improved
with side-by-side two-family houses, which Beck for the most part rents out to
paying tenants.1 The Franklin County Board of Revision (“BOR”) held a hearing
on May 23, 2013, at which Beck testified and offered his comparable-sales
evidence as to each of the properties. In each case, the BOE filed a counter-
complaint and its counsel appeared at the hearing.
                                 The Tulsa Drive property
        {¶ 3} The auditor valued the property on Tulsa Drive at $153,700, and
Beck sought a reduction to $81,066. Beck’s evidence consisted of his testimony
regarding the rent he received from the units in 2010 and three printouts meant to
establish recent home sales in the vicinity. He testified that one side of his unit
rented for $675 and the other for $600. The three printouts that were meant to
establish comparables were given to Beck by a real-estate agent and were printed
from a real-estate listing-service website. The printouts showed sales of three


1
  Beck also filed a complaint regarding a fourth property, and at the BOR, all four cases were
consolidated for hearing. The fourth property was not at issue in the BTA and is not at issue in
this appeal.




                                               2
                                January Term, 2015




nearby properties. One sold for $74,200 in November 2009, and the comments on
the printout indicated “TLC needed.” A second sold for $90,000 in July 2007,
and the printout noted that one unit had fire damage and that the property was
sold “as is.” A third sold in December 2009 for $79,000.
       {¶ 4} Beck admitted on cross-examination that he judged comparability
solely from the exterior of the properties and that he had no knowledge of the
circumstances of the sales or whether they were arm’s-length sales. Based on
Beck’s admissions, the BOE urged that little weight be accorded to the
comparables.
                           The Kingshill Drive property
       {¶ 5} The auditor valued the Kingshill Drive property at $153,700, and
Beck sought a reduction to $81,066 (the valuation and requested reduction were
the same as for the Tulsa Drive property). Beck testified as to occupancy and
rent: in 2010, one side rented for $600, the other side for $700 (because it has an
additional bedroom). This property is located near the Tulsa Drive property, so
Beck relied on the same three comparables to support his reduction claim, and the
BOE again asserted that little weight should be accorded to the comparables.
                            The Norma Road property
       {¶ 6} The auditor valued the Norma Road property at $149,200, and Beck
sought a reduction to $74,666. Beck testified that one side rented for $610 and
the other for $625 in 2010. Beck presented a printout from the Franklin County
auditor’s website as evidence of a recent sale of a nearby property for $95,000.
Also, Beck presented listing entries. One was a bank-owned property that sold in
October 2009 for $64,900. Another was a HUD sale in February 2010 for
$80,100, and a third sold in December 2009 for $79,000. The BOE again pointed
out Beck’s lack of knowledge concerning the arm’s-length character of the sales,
and it urged that little weight be accorded to them.




                                          3
                            SUPREME COURT OF OHIO




            The opinions of value given by the owner are actually the
                   opinions of an unidentified real-estate agent
       {¶ 7} Beck testified that he consulted with his real-estate agent in coming
up with suggested values as to each of the properties.
                               The BOR’s decisions
       {¶ 8} The BOR convened on July 9, 2013, and accepted the auditor’s
recommendations for the following reductions: Tulsa Drive—reduce from
$153,700 to $96,000; Kingshill Drive—reduce from $153,700 to $97,500; Norma
Road—reduce from $149,200 to $101,000.           In each case, the reduction was
ordered for three years: 2010, 2011, and 2012.
       {¶ 9} In recommending the new valuations, the auditor’s delegate stated
that consideration was given to both “the sales comparison approach and the
income approach,” with each being properly weighted.            But no additional
evidence was submitted; specifically, no valuation evidence based on a sales-
comparison approach or an income approach was introduced by the county.
                                The BTA’s decision
       {¶ 10} The BOE appealed to the BTA, which decided the three valuation
matters based on the existing record.2 The BTA convened a hearing, but none of
the parties appeared; nor did any party file a brief. Relying on Dublin City
Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 139 Ohio St. 3d 193, 2013-
Ohio-4543, 11 N.E.3d 206, the BTA affirmed the BOR’s reductions. The BTA
stated: The BOR “took into consideration the taxpayer’s evidence, as well as the
information available to it, and concluded that an adjustment to value was
warranted.” BTA Nos. 2013-4176, 2013-4177, and 2013-4178, 2014 Ohio Tax
LEXIS 2295, 4 (Apr. 10, 2014). The BTA determined that the BOE’s arguments



2
 BTA No. 2013-4176 involved the Tulsa Drive property; BTA No. 2013-4177 involved the
Kingshill Drive property; and BTA No. 2013-4178 involved the Norma Road property.




                                         4
                               January Term, 2015




for reinstating the auditor’s valuations were insufficient and that the adjustments
made by the BOR were supported by the record.
       {¶ 11} The BOE appealed the BTA decision to this court.
 ABSENT ARGUMENTATION OR EVIDENCE FROM A BOARD OF EDUCATION, IT IS
    NOT ERROR FOR THE BTA TO RETAIN A BOARD OF REVISION’S REDUCED

                                   VALUATION

    The BOE waived its claim of error as appellant when it presented neither
                      argument nor evidence before the BTA
       {¶ 12} The BTA relied on the rule set forth in Dublin City Schools, 139
Ohio St. 3d 193, 2013-Ohio-4543, 11 N.E.3d 206, that “when a taxpayer presents
evidence contrary to the auditor’s valuation and no evidence is offered to support
the auditor’s valuation, the BTA may not simply reinstate the auditor’s
determination.”   Dublin City Schools, ¶ 17, citing Bedford Bd. of Edn. v.
Cuyahoga Cty. Bd. of Revision, 115 Ohio St. 3d 449, 2007-Ohio-5237, 875 N.E.2d
913, ¶ 11-12. Here, the taxpayer presented evidence for a reduction, but the BOR
neither adopted the taxpayer’s suggested valuations (which depended on the
opinion of a real-estate agent who did not appear before the BOR), nor retained
the auditor’s valuations. Instead, the BOR ordered partial reductions, which the
BOR indicated were based on “the sales comparison approach and the income
approach,” with each being properly weighted.            But neither the BOR’s
computation nor the evidence on which it relied was placed into the record. On
appeal, the BOE argues under its first and third propositions of law that the BTA
was required to set aside the BOR’s reductions because the evidence supporting
them was not placed into the record by the BOR.
       {¶ 13} But the BOE did not advance this argument, or any other, before
the BTA. The only thing that the BOE presented at the BTA was its notices of
appeal as to the three properties, indicating its desire that the auditor’s original
valuation be reinstated. The BOE contends in its first proposition of law before




                                         5
                            SUPREME COURT OF OHIO




this court that “[i]f there is no evidence before the BTA from which it can
independently determine the true value of the property, the BTA must adopt the
county auditor’s original appraised value of the property.” The BOE implies that
this proposition of law is an overriding legal principle that the BTA must apply
sua sponte. We disagree.
       {¶ 14} “Generally, a party waives the right to appeal an issue that could
have been but was not raised in earlier proceedings. * * * This principle has been
applied in appeals from administrative agencies.” MacConnell v. Ohio Dept. of
Commerce, 10th Dist. Franklin No. 04AP-433, 2005-Ohio-1960, ¶ 21 (when
license applicant failed to object to evidentiary defects before the administrative
tribunal, those defects could not be asserted as grounds for appeal). This principle
has been applied to board-of-revision proceedings that come before this court on
appeal from the BTA. See LTC Properties, Inc. v. Licking Cty. Bd. of Revision,
133 Ohio St. 3d 111, 2012-Ohio-3930, 976 N.E.2d 852, ¶ 6, fn. 1; Plain Local
Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 130 Ohio St. 3d 230, 2011-
Ohio-3362, 957 N.E.2d 268, ¶ 20.
       {¶ 15} Because the BOE did not advance its argument for setting aside the
BOR’s reductions at the BTA, we find that it was not error for the BTA to retain
the BOR’s reduced valuations.
              The BOE’s claim that the BTA failed to make specific
                   findings of fact in this case is not well taken
       {¶ 16} Under its second proposition of law, the BOE contends that the
BTA must “determine the facts upon which the true value of the property must be
based” and “set forth the relevant facts in its decision.” We have rejected a
similar argument in another context. Columbus City Schools Bd. of Edn. v.
Franklin Cty. Bd. of Revision, __ Ohio St.3d __, 2015-Ohio-3633, __ N.E.3d __,
¶ 22-24. In that case, the BTA relied on the only appraisal presented, and said so.
We found no legal requirement that the BTA set forth its findings more fully




                                         6
                               January Term, 2015




under the circumstances. Here the BTA stated the rationale for its decision, and it
did so in the context of receiving no argumentation or evidence from the BOE in
opposition to the BOR’s determination. We hold that under these circumstances,
the BTA was justified in rendering its decision without offering any further
explanation.
                                  CONCLUSION
       {¶ 17} For the foregoing reasons, we affirm the decision of the BTA.
                                                                Decision affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              _________________
       Rich & Gillis Law Group, L.L.C., and Mark Gillis, for appellant.
                              _________________




                                        7